Case: 12-15313       Date Filed: 10/02/2013       Page: 1 of 38


                                                                                   [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 12-15313
                               ________________________

                         D.C. Docket No. 1:11-cr-20813-WJZ-1



UNITED STATES OF AMERICA,

                                                                            Plaintiff-Appellee,

                                             versus


MICHAEL TALTON WILLIAMS,


                                                                        Defendant-Appellant.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                      (October 2, 2013)

Before HULL and MARTIN, Circuit Judges, and HINKLE, ∗ District Judge.

HULL, Circuit Judge:


       ∗
         Honorable Robert L. Hinkle, United States District Judge for the Northern District of
Florida, sitting by designation.
              Case: 12-15313    Date Filed: 10/02/2013    Page: 2 of 38


      After a jury trial, defendant Michael Talton Williams appeals his convictions

for possession of a firearm by a convicted felon in violation of 18 U.S.C. § 922(g),

possession with intent to distribute a detectable amount of crack cocaine in

violation of 21 U.S.C. § 841(a)(1), and possession of a firearm in furtherance of a

drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A). Defendant

Williams attacks his convictions on two general grounds, arguing that: (1) a

firearm introduced into evidence at trial was obtained during an unlawful search;

and (2) the district court erred during jury selection by sustaining the government’s

objection under Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712 (1986), and thus

depriving him of one of his peremptory strikes. He also attacks his § 924(c)(1)(A)

firearm conviction by contending that there was insufficient evidence that he

possessed a firearm in furtherance of a drug trafficking crime. After careful

review, and with the benefit of oral argument, we affirm Williams’s convictions.

      We begin by setting forth the evidence of Williams’s offenses that was

introduced at trial. We then address Williams’s Fourth Amendment and

sufficiency of the evidence arguments, as those issues pertain to the trial evidence.

Afterwards, we return to the peremptory strike issue, describing the jury selection

in Williams’s case and explaining why any error by the district court does not

entitle Williams to relief.

                  I. ARREST AND SEIZURE OF EVIDENCE

                                          2
             Case: 12-15313     Date Filed: 10/02/2013   Page: 3 of 38


      We first describe Williams’s March 24, 2011 arrest by Miami, Florida police

officers. This arrest, and the evidence obtained from Williams during the arrest,

eventually formed the basis of the federal prosecution in this case. We base our

description on the evidence presented at trial, as well as testimony given during a

pretrial suppression hearing. We highlight the conflicting accounts of certain

events.

A.    Officers’ Arrival at the Rooming House

      On March 24, 2011, at around 6:15 PM, Officers Raul Delgado and Ivan

Moreno of the City of Miami Police Department went to a “rooming house”

located at 3531 Grand Avenue in the Coconut Grove area of Miami, Florida. At

trial, Officer Delgado described the rooming house as “a two floor building” which

had individual apartments for tenants and communal hallways, bathrooms, and a

kitchen.

      Officers Delgado and Moreno went to the rooming house on that day to

investigate “narcotics complaints.” The police department had received many

reports that drugs were being sold from the rooming house. Prior to March 24,

Officer Moreno had “made numerous arrests there” and had “done numerous

surveillances” of the rooming house.

      Officer Delgado had also been there many times. He testified at the

suppression hearing that the owner of the rooming house had given him a key to

                                          3
               Case: 12-15313   Date Filed: 10/02/2013   Page: 4 of 38


the house. The owner had also authorized Officer Moreno to “check up on the

propert[y].”

B.    Initial Encounter with Williams

      When the officers arrived, Officer Delgado exited the passenger side of their

marked police car, walked to the front door of the rooming house, and knocked on

the door. Officer Moreno, meanwhile, remained in the police car. Both officers

were dressed in full uniform. Defendant Williams answered the door. According

to Officer Moreno, Williams appeared nervous upon opening the door, and he kept

“looking around.” A conversation followed, during which Officer Delgado stood

just outside the door frame, while Williams stood in the threshold of the door.

      Officer Delgado testified at trial about the conversation that followed.

According to Officer Delgado, he asked Williams if he (Williams) lived at the

rooming house, to which Williams said, “Yes.” Officer Delgado then asked

Williams whether he (Williams) “had anything illegal on him.” Williams said,

“No.” Officer Delgado next asked Williams whether he could search him

(Williams). Williams said, “Go ahead. I ain’t got nothing.”

      While Officer Delgado was talking to Williams, Officer Moreno exited the

vehicle and approached the rooming house. He got to within ten feet of where

Officer Delgado and Williams were standing, but he could not hear what the two




                                         4
              Case: 12-15313     Date Filed: 10/02/2013   Page: 5 of 38


men were saying. As he got close to Williams, Officer Moreno noticed “a bulge”

in Williams’s waistband.

      During the pretrial suppression hearing, Williams described the conversation

differently. According to Williams, Officer Delgado asked him (Williams) if he

had any drugs; Williams replied “I don’t have no drugs on me.” Officer Delgado

then asked Williams, “You mind if I search you?” Williams answered, “If you

search me for what?” To which Officer Delgado asked, “What are you hiding?”

According to Williams, Williams stated that he was not “hiding nothing,” and

Officer Delgado said, “Well, let’s take a look.”

C.    Officer Delgado’s Attempt to Search Williams

      Next, Officer Delgado reached for Williams’s pockets to search him. As

Officer Delgado leaned forward, Williams pushed him in the upper chest area

causing the officer to stumble backwards (although he did not fall to the ground).

      At trial, Officer Moreno, who observed the altercation from outside the

police vehicle, testified that Williams shoved Officer Delgado with both hands at

“full force.” During the suppression hearing, Williams stated that he only

“push[ed] [Officer Moreno’s] hands away.” Williams testified that he did so

“because [he] already refused [Officer Delgado] consent to search . . . and [Officer

Delgado] tried to search . . . by using force.”

D.    Officers’ Chase of Williams into the Rooming House

                                           5
              Case: 12-15313     Date Filed: 10/02/2013    Page: 6 of 38


      In any event, it was undisputed that Williams next ran back inside the

rooming house. After regaining his footing, Officer Delgado called out for

Williams to stop, but Williams “kept on running.” Officer Delgado, joined by

Officer Moreno, chased Williams into the rooming house. Williams attempted to

enter an apartment, but the door was locked and would not open when Williams

pushed it with his shoulder. Next, Williams attempted to exit the building through

a rear door, but that door was also locked.

E.    Struggle and Arrest of Williams

      Again, there was conflicting testimony about what happened next. Officer

Delgado testified at trial that, after Williams was unable to exit the building, he

turned around and “took a fighting stance.” Likewise, Officer Moreno stated that

Williams “basically just took a fighting stance with his clinched fist as he was

ready to fight with us.” Officer Delgado testified that he tried to take Williams

into custody, but Williams resisted and both Officer Delgado and Williams “ended

on the ground.” Officer Moreno described the events similarly. Officer Moreno

added that, although the officers ordered Williams to put his hands behind his back

“numerous times,” Williams refused to do so. Instead, Williams “was pushing and

pulling” and “would reach down to his waistband as they were fighting.”

      As the officers wrestled with Williams on the ground, Williams continued to

reach for his waistband. The officers attempted to put handcuffs on Williams, but

                                           6
               Case: 12-15313      Date Filed: 10/02/2013   Page: 7 of 38


were unable to do so. They also tried to subdue Williams by using their taser

weapons to “dry stun” him, but the tasers had little effect. In fact, Williams

attempted to take the taser from Officer Moreno, and the taser wound up on the

ground. Officer Delgado picked up the taser and tried to use it on Williams, but

the taser still did not subdue Williams.

       Williams tried to get away from the officers by crawling into a communal

bathroom. Before Williams fully entered the bathroom, Officer Moreno grabbed

Williams by his feet and pulled him backwards. When Officer Moreno lost his

grip on Williams’s legs and stumbled backwards, Williams “started doing . . .

flutter kicks, kicking his feet in the air.”

       At that time, Officer Moreno saw a black semiautomatic handgun fall out of

Williams’s waistband and land “directly next to [Williams] on the right-hand side.”

Standing just two feet away, the gun caused Officer Moreno to fear for his and

Officer Delgado’s lives. Officer Moreno “immediately got on top of . . . Williams

and began striking him, giving him loud verbal commands to put his hands behind

his back.” Williams continued resisting. With Officer Delgado’s help, Officer

Moreno was able to handcuff Williams and finally subdue him. Officer Delgado

“grabbed” Williams, while Officer Moreno recovered the handgun from the

ground.




                                               7
              Case: 12-15313     Date Filed: 10/02/2013    Page: 8 of 38


      Williams described the altercation in the hallway differently. He testified

that, as he was trying to open the locked back door, the officers “snatch[ed] [him]

down from behind.” According to Williams, when the officers “snatch[ed] [him],”

he did not have a firearm on his person. Williams stated that the officers “beat

[him]” and were “tasing [him].” He testified, “I’m telling them, all right. They

telling me, don’t resist, and I’m telling him I ain’t resisting.” Williams specifically

denied resisting the officers’ attempts to arrest him. He stated that he was “trying

to ball up” while the officers were “tasing [him] and pounding [him].”

F.    Search of Williams Incident to Arrest

      Regardless, it is undisputed that after the arrest but before the officers and

Williams exited the rooming house, Officer Delgado searched Williams. In

Williams’s left front pocket, Officer Delgado found a cigarette box containing: (1)

21 orange-tinted bags containing crack cocaine; and (2) 4 green-tinted bags

containing powder cocaine. In Williams’s right front pocket, Officer Delgado

found another cigarette box, this one containing: (1) some cigarettes; (2) “a little

piece of marijuana”; and (3) approximately $236 cash.

      While Officer Delgado searched Williams, Officer Moreno held on to the

gun that had fallen out of Williams’s pants. Later, police officers examined the

gun and determined that it was a Glock 9 millimeter pistol. Inside the pistol was a

magazine loaded with 10 live rounds of ammunition.

                                           8
               Case: 12-15313    Date Filed: 10/02/2013   Page: 9 of 38


        Williams admitted during the pretrial hearing that the drugs and cash

recovered from his pockets were his. However, he stated that the gun was not his,

testifying: “I didn’t have a gun. I never seen a gun.”

G.      Williams’s Post-Arrest Conduct

        After they arrested and searched Williams, Officers Delgado and Moreno

walked him out of the rooming house and placed him in the back of the police car.

Once inside the car, Williams continued to act aggressively by kicking the car

door.

        According to Officer Moreno, while in the vehicle, Williams stated that he

had run because he had “some—a couple of bags of dupe [sic] on [him].” Officer

Moreno also testified at the suppression hearing that Williams said, “And, the gun

is not mine. That’s where we keep it.”

                         II. PRETRIAL PROCEEDINGS

        We now turn to the procedural history in this case, including Williams’s not

guilty plea, the district court’s denial of Williams’s pretrial suppression motion,

and Williams’s convictions after a jury trial.

A.      Indictment and Not Guilty Plea

        Approximately eight months after city police officers arrested Williams, a

federal grand jury in the Southern District of Florida indicted him based on the

events that led to his arrest. The indictment contained three counts: (1) possession

                                          9
              Case: 12-15313    Date Filed: 10/02/2013   Page: 10 of 38


of a firearm after having been convicted of a felony, in violation of 18 U.S.C.

§ 922(g)(1) (“count one”); (2) possession with intent to distribute crack cocaine, in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C) (“count two”); and (3)

possession of a firearm in furtherance of a drug trafficking crime, in violation of 18

U.S.C. § 924(c)(1)(A) (“count three”).

       Williams pleaded not guilty to the offenses, and the district court scheduled

the case for a jury trial.

B.     Williams’s Suppression Motion

       Before trial, Williams filed a motion to suppress evidence obtained during

the March 24, 2011 events, including “the firearm, crack cocaine, currency and

statements.” Williams argued that the government had obtained this evidence as a

result of an illegal, nonconsensual search, and therefore the evidence was

inadmissible. Williams offered three arguments for why the evidence should be

excluded: (1) the officers initially confronted him without probable cause to

conclude or reasonable suspicion that Williams was dealing drugs; (2) even if the

initial encounter was valid, Officer Delgado’s attempt to search Williams was

invalid because Williams never consented to being searched; and (3) even if

Williams consented to being searched, he subsequently withdrew his consent by

pushing Officer Delgado.

C.     Evidentiary Hearing and Denial of Suppression Motion

                                          10
             Case: 12-15313     Date Filed: 10/02/2013   Page: 11 of 38


      After the government responded in opposition to the suppression motion, the

district court conducted an evidentiary hearing. During that hearing, Officers

Delgado and Moreno testified for the government. They described the March 24,

2011events as described above. Williams also testified on his own behalf, offering

his conflicting version of the events.

      After the hearing, the district court issued an order denying the motion to

suppress. The district court first acknowledged the conflicting testimony about

whether Williams consented to being searched by Officer Delgado while the two

of them stood at the door of the rooming house. The district court made a factual

finding that Williams did consent to the search “[b]ased on the credibility of the

Government’s witnesses and the lack of credibility of the Defendant.” The district

court gave specific reasons for its finding that Williams was not a credible witness.

      The district court also rejected Williams’s argument that he had revoked

consent by deflecting Officer Delgado’s arm. The district court concluded that

Officers Delgado and Moreno: (1) initially approached the rooming house pursuant

to a permissible “walk and talk investigation”; (2) had probable cause to pursue

Williams into the rooming house and there arrest him, based on Williams’s assault

of Officer Delgado; and (3) recovered the gun, ammunition, and drugs during a

search incident to a lawful arrest. Thus, the district court denied the motion to




                                          11
              Case: 12-15313    Date Filed: 10/02/2013    Page: 12 of 38


suppress the evidence seized from Williams and any statements that he made

during and after the March 24, 2011 arrest.

               III. TRIAL, CONVICTION, AND SENTENCING

A.    Trial

      Jury selection for Williams’s trial occurred on July 30, 2012, and the trial

itself began the next day, on July 31. We return to jury selection later in the

opinion when we discuss the peremptory strike issue. We now turn to the evidence

presented at trial, as one of Williams’s challenges to his convictions is based on

sufficiency of the evidence, and another is based on the introduction of evidence at

trial which he contends was inadmissible.

      During trial, Officers Delgado and Moreno testified for the government.

They described the events as we set forth above. They also identified and

discussed the evidence and statements that were the subject of the pretrial

suppression motion.

      Specifically, during Officer Delgado’s testimony, the government introduced

the following items as exhibits: (1) the 2 cigarette boxes that Williams had in his

pockets when he was arrested (“exhibit 2”); (2) 4 “baggies of powder cocaine,” 21

pink “little baggies” containing “rock” or crack cocaine, and 1 “little baggie of

marijuana,” all of which Officer Delgado found in Williams’s pockets during the

search incident to arrest (“exhibit 3”); (3) the currency seized from Williams

                                          12
                Case: 12-15313   Date Filed: 10/02/2013   Page: 13 of 38


during the search (“exhibit 4”); and (4) the gun, magazine, and ammunition

obtained from Williams during the arrest (“exhibit 5”). Williams made a general

objection on Fourth Amendment grounds to the admission of these exhibits, which

the district court overruled.

      Both officers identified the items as the ones obtained from Williams during

the arrest. Specifically, Officer Moreno answered “yes” when asked if he was “a

hundred percent certain [that he] saw [the exhibit 5] firearm fall out of

[Williams’s] waistband.”

      Additionally, Officer Moreno testified about the post-arrest statements

Williams made while in the back of the police car. Williams did not object when

Officer Moreno recounted these post-arrest statements.

      The government’s trial evidence also included expert testimony about the

items obtained from Williams. The government tendered Fabrice Nelson, a crime

scene investigator with the Miami Police Department, as an expert in crime scene

investigation. Investigator Nelson had tested the gun obtained from Williams for

fingerprints, finding none. Investigator Nelson testified that the negative result

was not unusual, as Glock firearms like Williams’s were made to not leave

fingerprints.




                                          13
               Case: 12-15313        Date Filed: 10/02/2013        Page: 14 of 38


       Detective Wayne Tillman of the Miami Police Department also provided

expert testimony in the field of street drug dealing. 1 Detective Tillman’s testimony

supported the conclusion that the items seized from Williams—the bags of drugs

and the pistol—were likely products or tools for street-level drug dealing.

Detective Tillman testified that it is common for drug dealers to use distinctive

packaging for their drugs, like colored bags. He also stated that when a drug dealer

is “really serious about [his] business,” he obtains a weapon, “usually a firearm, a

handgun.” Firearms are essential in the drug trade, Detective Tillman testified,

because rival drug dealers frequently compete for territory.

       Detective Tillman stated that it was unlikely that Williams was just a drug

user, based on the items seized from Williams. He testified: “[a] user is not going

to carry around 20 bags. That user is going to use whatever they purchase as quick

as they can.” He also testified that users typically carry with them drug

paraphernalia that Williams did not possess, including a crack pipe and a “plunger”

to prepare a crack pipe for use. Moreover, Detective Tillman suggested that a

seller often carries cash with him, usually in smaller denomination bills.

       Detective Tillman also examined the specific drugs obtained from Williams

and concluded that the cocaine was likely the inventory of a drug dealer. He


       1
         Williams objected to Detective Tillman’s testimony, based on Detective Tillman’s
qualifications and the alleged prejudicial effect of the testimony. The district court overruled the
objection, and Williams does not raise the issue before this Court.
                                                 14
                Case: 12-15313       Date Filed: 10/02/2013        Page: 15 of 38


explained that the fact that the crack and powder cocaine was packaged in different

colored bags was telling. The packaging indicated that Williams had been “trying

to keep count of which product is which.” On the other hand, Detective Tillman

testified that the marijuana was probably for Williams’s personal consumption.

       The government did not call any more witnesses, although the prosecutor

did read certain stipulations into the record, and Williams acknowledged that he

agreed with the stipulations.2 After the government rested, Williams made a

motion under Rule 29 of the Federal Rules of Criminal Procedure for a judgment

of acquittal. He renewed his earlier motion to suppress and argued that the

government’s evidence otherwise did not establish his guilt. The district court

denied the Rule 29 motion. Thereafter, Williams did not personally testify, call

witnesses, or offer evidence.

B.     Verdict

       The attorneys then offered closing arguments and the district court charged

the jury. That afternoon, the jury returned its verdict, finding Williams guilty of all

three counts.

C.     Sentencing


       2
         The parties stipulated to the following facts: (1) prior to his March 2011 arrest, Williams
was convicted of a felony offense; (2) the firearm and ammunition introduced as exhibit 5 were
manufactured outside of Florida and moved in interstate commerce; (3) the drugs in exhibit 3
consisted of less than 28 grams of crack cocaine; and (4) DNA profiles were obtained from the
firearm introduced as exhibit 5 and compared to Williams’s DNA profile, and the result of this
comparison was inconclusive.
                                                15
               Case: 12-15313        Date Filed: 10/02/2013       Page: 16 of 38


       At sentencing, the district court imposed concurrent 274-month sentences

for counts one and two (the possession of a firearm by a felon and crack cocaine

offenses) and a consecutive 60-month sentence for count three (the possession of a

firearm in furtherance of a drug trafficking crime offense). Williams’s total

sentence was 334 months’ imprisonment.

       Williams timely appealed his convictions.

                            IV. THE SUPPRESSION ISSUE

       Williams’s first challenge to his convictions is that the district court erred by

denying his pretrial suppression motion and then admitting into evidence items

obtained from him during the events leading to and following his arrest and his

post-arrest statements. 3 Williams’s arguments on this issue are unavailing.

A.     The District Court’s Factual Findings

       We first conclude that the district court’s findings of fact, made after an

evidentiary hearing where the arresting officers and Williams testified, are not

clearly erroneous. Specifically, the district court found that Williams consented to

Officer Delgado searching his person. This finding was supported by the

testimony of Officers Delgado and Moreno, which the district court expressly

found to be credible. Although Williams offered contradictory testimony, the

       3
        A district court’s denial of a motion to suppress involves mixed questions of law and
fact. United States v. Lindsey, 482 F.3d 1285, 1290 (11th Cir. 2007). Accordingly, we review
de novo the rulings of law, and we review the findings of fact for clear error, in the light most
favorable to the prevailing party in the district court. Id.
                                                16
             Case: 12-15313      Date Filed: 10/02/2013   Page: 17 of 38


district court found Williams to be not credible. Because these findings were not

clearly erroneous, we defer to them.

      In opposition, Williams challenges the district court’s credibility

determination. We have previously observed that “[c]redibility determinations are

typically the province of the fact finder because the fact finder personally observes

the testimony and is thus in a better position than a reviewing court to assess the

credibility of witnesses.” United States v. Ramirez-Chilel, 289 F.3d 744, 749 (11th

Cir. 2002). In fact, in cases like this one, where a district court credited law

enforcement officers’ testimony over conflicting testimony offered by a defendant,

we will defer to the district court’s determinations “unless [its] understanding of

the facts appears to be unbelievable.” Id. (internal quotation marks omitted).

      Here, the district court relied on Officer Delgado’s testimony for its finding

that Williams consented to a search, and Officer Delgado’s testimony was not

improbable. See id. Moreover, although Officer Moreno could not hear

Williams’s statements to Officer Delgado, Officer Moreno’s testimony supported,

and did not contradict, other aspects of Officer Delgado’s account.

      Furthermore, the district court did not find Williams’s testimony to be not

credible simply because it was uncorroborated. See Gallego v. United States, 174

F.3d 1196, 1198 (11th Cir. 1999) (district court erred by discrediting testimony of

defendant in § 2255 proceeding because testimony was uncorroborated without

                                          17
               Case: 12-15313   Date Filed: 10/02/2013    Page: 18 of 38


other reasons for discrediting testimony, such as internal consistent of testimony or

defendant’s candor or demeanor on witness stand). Rather, the district court gave

specific reasons for discrediting Williams, including, inter alia, that Williams: (1)

only contradicted Officer Delgado by making statements that were “entirely self-

serving and illogical”; (2) had been convicted of nine felonies, suggesting that he

was “less than adept in wielding his constitutional rights to effectively avoid police

detection”; and (3) had refused to concede other facts about which there was

compelling evidence, such as that he had fought with the officers, or that he had

had a gun on his person.

      In light of these specific reasons for discrediting Williams’s testimony, and

the cogent, logical, and supported testimony of Officers Delgado and Moreno, we

conclude that the district court’s credibility finding was not clearly erroneous. We

defer to it. Thus, we accept the district court’s finding that Williams’s consented

to a search.

B.    Fourth Amendment Analysis

      In light of Williams’s consent to search, we conclude that his Fourth

Amendment rights were not violated at any point during the events leading up to

and following his arrest.

      First, Officer Delgado acted lawfully when he knocked on the door of the

rooming house on Grand Avenue and engaged Williams in conversation. As this

                                          18
             Case: 12-15313     Date Filed: 10/02/2013    Page: 19 of 38


Court has explained, “[t]he Fourth Amendment, which prohibits unreasonable

searches and seizures by the government, is not implicated by entry upon private

land to knock on a citizen’s door for legitimate police purposes unconnected with a

search of the premises.” United States v. Taylor, 458 F.3d 1201, 1204 (11th Cir.

2006). Officer Delgado performed such a “knock and talk” in this case. He and

Officer Moreno learned of criminal activity occurring at the rooming house. To

investigate these reports, the officers went to the rooming house. There, Officer

Delgado knocked on the front door and asked the occupant of the house questions.

These actions were for “legitimate police purposes unconnected with a search of

the [rooming house].” See id.

      Next, as just discussed, Officer Delgado obtained Williams’s consent before

attempting to search Williams’s person. Accordingly, no Fourth Amendment

violation occurred when Officer Delgado reached for Williams’s waist. See

United States v. Blake, 888 F.2d 795, 798 (11th Cir. 1989) (“It has been long

recognized that police officers, possessing neither reasonable suspicion nor

probable cause, may nonetheless search an individual without a warrant so long as

they first obtain voluntary consent of the individual in question.”).




                                          19
               Case: 12-15313       Date Filed: 10/02/2013       Page: 20 of 38


       Nor was the Fourth Amendment violated when Officers Delgado and

Moreno pursued Williams into the rooming house and attempted to subdue him. 4

Williams’s striking of Officer Delgado gave the law enforcement officers probable

cause to arrest him for the state offenses of resisting arrest with violence or battery

of a law enforcement officer. See State v. Green, 721 So. 2d 1258, 1259 (Fla. 5th

DCA 1998); see also Fla. Stat. §§ 784.03(1)(a); 784.07(2)(b) (defining elements of

misdemeanor simple battery, which is a third-degree felony when committed on a

law enforcement officer). Because the officers had probable cause to arrest

Williams, they were entitled to pursue him into the rooming house. We have

previously recognized that law enforcement officers may enter a dwelling without

a search warrant when they do so while in “hot pursuit” of a suspect. See United

States v. Milan-Rodriguez, 759 F.2d 1558, 1564 (11th Cir. 1985).

       We conclude our Fourth Amendment analysis by holding that the search of

Williams’s person resulting in the officers’ discovery of the drugs and currency

was a permissible search incident to a lawful arrest. As noted, the officers had

probable cause to arrest Williams for state offenses based on his striking of Officer

Delgado. This probable cause remained at the time when the officers were finally

able to subdue Williams and arrest him. Only after arresting Williams did Officer

       4
          Williams argues that, assuming that he consented to a search, he subsequently revoked
that consent by striking Officer Delgado. Whether this action constituted a revocation of consent
is irrelevant. After Williams struck Officer Delgado, the officers had probable cause to arrest
Williams—thus, they no longer needed Williams’s consent to search him.
                                               20
                Case: 12-15313      Date Filed: 10/02/2013       Page: 21 of 38


Delgado search Williams’s person. Because Officer Delgado’s search was incident

to a lawful arrest, the Fourth Amendment was not violated. See United States v.

Goddard, 312 F.3d 1360, 1364 (11th Cir. 2002) (“Since the custodial arrest of a

suspect based on probable cause is a reasonable intrusion under the Fourth

Amendment, a search incident to the arrest requires no additional justification.”).

       Therefore, because the district court made a proper credibility finding, and

completed a sound Fourth Amendment analysis in light of the facts that it

reasonably found, the district court did not err by denying the suppression motion.

We reject this basis for vacating Williams’s convictions.

               V. THE SUFFICIENCY OF THE EVIDENCE ISSUE

           Next, Williams contends that his conviction on count three for possessing a

firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c)(1)(A), and his consecutive 60-month sentence for that offense, should be

vacated. 5 Williams argues that there was insufficient evidence to link the gun

obtained from him with a drug trafficking crime. 6 This argument lacks merit.

       To prove the count three offense, the government needed to establish that

Williams: “(1) knowingly (2) possessed a firearm (3) in furtherance of any drug

       5
         The standard of review for a sufficiency of the evidence challenge is de novo. United
States v. Diaz, 248 F.3d 1065, 1084 (11th Cir. 2001). However, we view the evidence in the
light most favorable to the government, drawing all reasonable inferences and making all
credibility determinations in the government’s favor. Id.
       6
        On appeal, Williams apparently abandons the argument that there was insufficient
evidence that he possessed a gun at all.
                                               21
             Case: 12-15313     Date Filed: 10/02/2013    Page: 22 of 38


trafficking crime for which he could be prosecuted in a court of the United States.”

United States v. Woodard, 531 F.3d 1352, 1362 (11th Cir. 2008) (footnote

omitted). A firearm is possessed “in furtherance of” a drug trafficking crime when

“the firearm helped, furthered, promoted, or advanced the drug trafficking.” Id.

(internal quotation marks omitted). Importantly, “the presence of a gun within the

defendant’s dominion and control during a drug trafficking offense is not sufficient

by itself to sustain a § 924(c) conviction.” United States v. Timmons, 283 F.3d

1246, 1253 (11th Cir. 2002).

      Factors relevant to determining whether the government established the “in

furtherance of” element include: (1) “[t]he type of drug activity that is being

conducted”; (2) “accessibility of the firearm”; (3) “the type of the weapon”; (4)

“whether the weapon is stolen”; (5) “the status of the possession (legitimate or

illegal)”; (6) “whether the gun is loaded”; (7) “proximity to the drugs or drug

profits”; and (8) “the time and circumstances under which the gun is found.”

Woodard, 531 F.3d at 1362 (internal quotation marks omitted).

      In light of these factors, there was more than enough evidence for a

reasonable jury to conclude that Williams used the pistol in furtherance of a drug

trafficking crime. Detective Tillman testified that the drugs obtained from

Williams made it likely that Williams was a street-level drug dealer. He also

testified that street-level drug dealers use handguns like the Glock that fell out of

                                          22
             Case: 12-15313     Date Filed: 10/02/2013   Page: 23 of 38


Williams’s pants to defend their territories from rival drug dealers. Additionally,

the firearm was loaded, its location in Williams’s waistband was easily accessible

to Williams, it was located in close proximity to the drugs and the drug dealing

profits, and it was found at a time when Williams did not expect to be confronted

by law enforcement officers.

      In short, the jury had ample evidence to distinguish Williams’s possession of

the Glock handgun from “innocent possession of a wall-mounted antique or an

unloaded hunting rifle locked in a cupboard.” See Timmons, 283 F.3d at 1253

(internal quotation marks omitted). Thus, Williams’s challenge to the sufficiency

of the evidence on count three is without merit.

                   VI. THE PEREMPTORY STRIKE ISSUE

      We now turn to Williams’s argument that the district court erred by

sustaining the government’s Batson objection to Williams’s peremptory strike of

one prospective juror. We briefly describe the peremptory strike at issue. We then

explain why any error by the district court in applying Batson was harmless and

does not entitle Williams to relief.

A.    Jury Selection in Williams’s Trial

      During jury selection, Williams, who is black, attempted to exercise one of

his ten peremptory strikes on a white venire member, Mr. McCarthy. At the same

time that Williams attempted to strike Mr. McCarthy, he also exercised peremptory

                                         23
               Case: 12-15313        Date Filed: 10/02/2013       Page: 24 of 38


challenges as to three other white or Hispanic venire members. During an earlier

phase of jury selection, Williams had exercised peremptory challenges to remove

five other white or Hispanic venire members.

       At that point, the government made a Batson objection to Williams’s strike

of Mr. McCarthy and the other three venire members, arguing that Williams was

exercising his strikes in a way that discriminated against white or Hispanic

prospective jurors. 7 The district court prompted Williams’s attorney for race-

neutral explanations for each of the four objected-to strikes.

       When he came to the strike of Mr. McCarthy, Williams’s attorney stated: “as

to Mr. McCarthy is an Air Force Reserve officer who is also a victim of a crime

and we feel that’s sufficient, air force reserve officer.” The district court asked

whether the fact that a prospective juror “is in the military is a reason to . . . excuse

him?” Williams’s attorney agreed that military service is not a valid reason for

exercising a peremptory strike. However, Williams’s attorney offered other

reasons for striking Mr. McCarthy, stating:

       Well, your Honor, his family are in law enforcement. A brother-in-
       law is a fire fighter, his uncle is in the Navy, he is in the armed forces.
       These are all government jobs, government positions, that in this case
       one of the issues is we are saying that the government was wrong,
       they did some bad things, and they are not necessarily credible. His


       7
         The government made a similar Batson objection to Williams’s first round of
peremptory strikes, which the district court overruled after Williams’s attorney offered race-
neutral explanations for each strike.
                                                24
               Case: 12-15313        Date Filed: 10/02/2013        Page: 25 of 38


        car was stolen and house robbed as well. I think when you put all of
        those together it is sufficient to overcome a Batson challenge.

        After Williams’s attorney finished offering race-neutral explanations for his

second round of peremptory strikes, without hearing from the government, the

district court stated: “All right. I will overrule the Batson challenges except as to

Mr. McCarthy . . . . I will sustain the Batson challenge as to Mr. McCarthy.”

        The district court then completed jury selection and Mr. McCarthy sat on the

jury.

B.      Analysis of the Peremptory Strike Issue

        Williams asks this Court to reverse his convictions on the basis that the

district court misapplied Batson and its progeny by sustaining the government’s

Batson objection and seating Mr. McCarthy as a juror. We need not decide

whether the district court erred. Even assuming that the district court did misapply

Batson, Supreme Court precedent makes clear that such an error does not require

reversal. 8

        In Rivera v. Illinois, 556 U.S. 148, 129 S. Ct. 1446 (2009), the Supreme

Court held that a state court’s erroneous denial of a preemptory strike did not

amount to a deprivation of a defendant’s Fourteenth Amendment due process right

and was thus subject to harmless error review. Id. at 152, 129 S. Ct. at 1450.

        8
        In light of the concurrence, let us be clear that we offer no opinion as to whether there
was or was not error. We hold only that, even if there was error, that error does not
automatically require reversing Williams’s convictions on appeal.
                                                25
               Case: 12-15313        Date Filed: 10/02/2013        Page: 26 of 38


During jury selection before his first-degree murder trial, the Hispanic defendant,

Rivera, attempted to use his fourth peremptory strike to remove a black female

prospective juror (Ms. Gomez). Id. at 153, 129 S. Ct. at 1451. Rivera had already

used two peremptory strikes to remove women, and one of the removed women

was also black. Id. The state trial court sua sponte raised Batson and required the

defense attorney to offer a race- or gender-neutral explanation for the strike. Id. at

153–54, 129 S. Ct. 1451.9 The defense attorney stated that he had attempted to

strike Ms. Gomez because she: (1) worked at a hospital where she “saw victims of

violent crime on a daily basis”; and (2) had “‘some kind of Hispanic connection

given her name’” although, as the state trial court observed, she was a black

female. Id. at 153, 129 S. Ct. at 1451. After affording the defense attorney an

opportunity to ask Ms. Gomez more questions about her work at the hospital, the

state trial court denied the peremptory challenge and Ms. Gomez sat as the jury’s

foreperson. Id. at 154, 129 S. Ct. at 1451.

       After the jury found Rivera guilty of first-degree murder, he appealed his

conviction, arguing that the state trial court had misapplied Batson. The state

supreme court determined that the state trial court had erred by sua sponte raising

Batson because the record “fail[ed] to support a prima facie case of discrimination

of any kind.” Id. at 154–55, 129 S. Ct. at 1452 (internal quotation marks omitted)

       9
        The state trial court did not specify at that time what type of discrimination it suspected
the defense attorney of engaging in. Rivera, 556 U.S. at 153, 129 S. Ct. at 1451.
                                                 26
             Case: 12-15313     Date Filed: 10/02/2013    Page: 27 of 38


(emphasis omitted). Nevertheless, the state supreme court determined that the

erroneous application of Batson was harmless beyond a reasonable doubt, in light

of the overwhelming evidence of guilt presented at trial. Id. at 155–56, 129 S. Ct.

at 1452.

      The United States Supreme Court affirmed. Accepting the state supreme

court’s determination that the state trial court had erroneously applied Batson, the

Supreme Court held that “there is no freestanding constitutional right to

peremptory challenges.” Id. at 157, 129 S. Ct. at 1453. Because a state can grant

or withhold peremptory challenges, “the mistaken denial of a state-provided

peremptory challenge does not, without more, violate the Federal Constitution.”

Id. at 158, 129 S. Ct. at 1454. The Supreme Court emphasized that Ms. Gomez

was not removable for cause, therefore “Rivera’s jury was impartial for Sixth

Amendment purposes.” Id. at 159, 129 S. Ct. at 1454.

      The Court also distinguished the deprivation of a state-provided peremptory

challenge, which was all that occurred in Rivera’s case, from other “structural

errors” requiring “automatic reversal.” Id. at 160–61, 129 S. Ct. at 1455 (internal

quotation marks omitted). Automatic reversal is appropriate when an error

resulted in a deprivation of a constitutional right or where a court lacked

jurisdiction—neither of which occurred when the state trial court erroneously




                                          27
             Case: 12-15313     Date Filed: 10/02/2013   Page: 28 of 38


applied Batson and denied Rivera a peremptory strike. Id. at 161–62, 129 S. Ct. at

1455–56.

      Rivera controls our analysis in this case. Of course, Rivera involved the

denial of a state-created right to peremptory challenges, whereas, in this case,

assuming Batson error, the district court deprived Williams of a right to

peremptory challenges created by the Federal Rules of Criminal Procedure. See

Fed. R. Crim. P. 24(b)(2) (in non-capital felony cases “[t]he government has 6

peremptory challenges and the defendant or defendants jointly have 10 peremptory

challenges”). This distinction does not mandate a different analysis here than the

Supreme Court’s Rivera analysis.

      Importantly, neither federal nor state defendants enjoy any right under the

Federal Constitution to peremptory challenges. See Rivera, 556 U.S. at 157–58,

129 S. Ct. at 1453–54; United States v. Martinez-Salazar, 528 U.S. 304, 311, 120

S. Ct. 774, 779 (2000) (“[U]nlike the right to an impartial jury guaranteed by the

Sixth Amendment, peremptory challenges are not of federal constitutional

dimension.”). Thus, the right that Williams asserts arises only under the Federal

Rules, just as the right that Rivera asserted arose only under state law. There is

nothing in Rivera suggesting that a deprivation of a state law right to peremptory

challenges is subject to harmless error analysis, whereas a deprivation of an




                                          28
             Case: 12-15313      Date Filed: 10/02/2013   Page: 29 of 38


analogous federal law right to peremptory challenges is structural error warranting

automatic reversal.

      In fact, this Court has previously observed that “[t]here is no separate

category of structural error apart from constitutional error.” United States v.

Sanchez, 269 F.3d 1250, 1272 n.41 (11th Cir. 2001) (en banc), abrogated in part on

other grounds by United States v. Duncan, 400 F.3d 1297, 1308 (11th Cir. 2005);

see also Ross v. United States, 289 F.3d 677, 681 (11th Cir. 2002) (“Structural

error, to which harmless error analysis does not apply, occurs only with extreme

deprivations of constitutional rights, such as denial of counsel, denial of self

representation at trial, and denial of a public trial.” (emphasis added) (internal

quotation marks omitted)).

      Moreover, we have reviewed for harmless error district courts’ erroneous

deprivations of other rights that exist only under the Federal Rules of Criminal

Procedure. See United States v. Parrish, 427 F.3d 1345, 1346–47 (11th Cir. 2005)

(reviewing for harmless error district court’s denial of defendant’s right to be

present at sentencing pursuant to Rule 43(a)(3)); United States v. Hersh, 297 F.3d

1233, 1242 n.14 (11th Cir. 2002) (reviewing for harmless error district court’s

denial of a motion to sever under Rule 14); United States v. Mers, 701 F.2d 1321,

1324–26 (11th Cir. 1983) (reviewing for harmless error district court’s failure to




                                          29
             Case: 12-15313      Date Filed: 10/02/2013    Page: 30 of 38


specifically advise co-defendants of their right to separate representation as

required by Rule 44(c)).

      We acknowledge that in two cases, this Court has determined that a

deprivation of a statutory right was structural error warranting automatic reversal.

See McGriff v. Dep’t of Corr., 338 F.3d 1231, 1235 (11th Cir. 2003) (district

court’s failure to appoint counsel for § 2254 petitioner as required by Rule 8(c) of

the Rules Governing Section 2254 Cases was structural error); Shepherd v. United

States, 253 F.3d 585, 587–88 (11th Cir. 2001) (district court’s failure to appoint

counsel for § 2255 movant as required by Rule 8(c) of the Rules Governing

Section 2255 Proceedings was not subject to harmless error analysis). However,

those cases both involved deprivations of statutory rights to counsel. To the extent

that they created exceptions to the general principle that only deprivations of

constitutional rights lead to structural errors, those exceptions are not at issue in

this case.

      Although Rivera and this Court’s precedent alone dictate that we review for

harmless error a district court’s failure afford a defendant the peremptory

challenges required by Rule 24, we note that other Circuits have explicitly reached

this conclusion. See United States v. Lindsey, 634 F.3d 541, 548–49 (9th Cir.

2011); United States v. Gonzalez-Melendez, 594 F.3d 28, 33 (1st Cir. 2010). In

Lindsey, the Ninth Circuit explained that Rivera was applicable to Rule 24 errors

                                           30
             Case: 12-15313      Date Filed: 10/02/2013   Page: 31 of 38


and that Rivera overruled that circuit’s precedent establishing that a denial of a

peremptory challenge was a structural error subject to automatic reversal. 634

F.3d at 550. That Court stated: “Rivera’s reasoning is not unique to the state court

system, nor does its holding suggest that the Supreme Court would come to a

different conclusion regarding the federal system . . . . Rivera’s reasoning in the

state court context applies to this federal case.” Id.

      We agree with the Ninth Circuit and hold that Rivera controls our analysis

here. We assume without deciding that the district court misapplied Batson and

denied Williams the benefit of one of the peremptory strikes to which he was

entitled under Rule 24. We thus apply harmless error review to any misapplication

of Batson that results in the seating of a juror who is otherwise qualified for juror

service. “In cases of nonconstitutional error in criminal cases, we apply the federal

harmless-error statute, which provides that on appeal we must ignore ‘errors or

defects which do not affect the substantial rights of the parties.’” United States v.

Guzman, 167 F.3d 1350, 1353 (11th Cir. 1999) (quoting 28 U.S.C. § 2111); see

also Fed. R. Crim. P. 52(a); Kotteakos v. United States, 328 U.S. 750, 776, 66 S.

Ct. 1239, 1253 (1946). Under this standard, the government bears the burden of

showing that the error did not affect the defendant’s substantial rights. See United

States v. Fern, 155 F.3d 1318, 1327 (11th Cir. 1998); see also United States v.




                                           31
               Case: 12-15313        Date Filed: 10/02/2013        Page: 32 of 38


Mathenia, 409 F.3d 1289, 1291–92 (11th Cir. 2005) (discussing differences

between constitutional and nonconstitutional harmless error standards).

       Williams does not argue, and nothing in the record indicates, that Williams’s

substantial rights were affected by Mr. McCarthy’s jury service. Rather, Williams

contends that automatic reversal is appropriate. 10 For the reasons we have

explained, Williams is wrong. Accordingly, we conclude that any error by the

district court during jury selection was harmless and does not warrant vacating

Williams’s convictions and sentences.11

                                    VII. CONCLUSION

       For the foregoing reasons, we affirm Williams’s convictions and sentences.


       10
         Williams argues that “[e]rroneous deprivation of a defendant’s right of peremptory
challenge requires reversal.” For this proposition, he relies primarily on cases from other circuits
which came before Rivera. One of those cases, United States v. Annigoni, 96 F.3d 1132 (9th
Cir. 1996) (en banc), the Ninth Circuit expressly held in Lindsey had been overruled by Rivera.
Lindsey, 634 F.3d at 548–49.
        The one case that Williams cites from this Court is not on point. Williams relies on
Davis v. Secretary for Department of Corrections, 341 F.3d 1310 (11th Cir. 2003), where this
Court noted, while analyzing a post-conviction claim of ineffective assistance of counsel, that
most courts view a trial court’s erroneous denial of a Batson objection as a structural error
warranting automatic reversal. Id. at 1316–17. In Rivera, the Supreme Court agreed with this
statement, noting that “the unlawful exclusion of jurors based on race requires reversal.” 556
U.S. at 161, 129 S. Ct. at 1455. However, the Supreme Court also emphasized that excluding
prospective jurors in a discriminatory way is wholly different from seating prospective jurors
who are indisputably qualified for jury duty, but who a party would prefer do not serve. Id. at
158–59, 129 S. Ct. at 1454. The former, which did not occur here, is a structural error
warranting automatic reversal; the latter, which did occur in Williams’s case, is not a structural
error and harmless error review is appropriate.
       11
          In holding that any error during jury selection was harmless, we are not equating
harmless error review with no review at all. Instead, we perform a meaningful appellate review
and recognize that Williams does not argue, and the record does not support the conclusion, that
the error harmed Williams.
                                                32
    Case: 12-15313   Date Filed: 10/02/2013   Page: 33 of 38


AFFIRMED.




                              33
              Case: 12-15313     Date Filed: 10/02/2013       Page: 34 of 38


HINKLE, District Judge, concurring:

      I agree with the majority’s opinion on the sufficiency-of-the-evidence and

suppression issues. On the issue arising under Batson v. Kentucky, 476 U.S. 79

(1986), I agree with majority’s result and with the most important part of its

holding: when a district judge erroneously sustains a Batson challenge and thus

seats a juror who should not have been seated, the error is not automatically

reversible. If the error is harmless, the verdict is valid.

      The majority does not decide whether the district judge erroneously

sustained the Batson challenge now at issue. The majority decides, without

addressing the specifics of this case, that any error was harmless. I would not treat

harmlessness as a foregone conclusion. Instead, I would affirm this conviction on

a different ground. I would hold that, at least as shown by this record, the district

judge did not err in sustaining the Batson challenge.

      The defendant’s attorney engaged in a clear pattern of peremptorily striking

jurors based on race or ethnicity. The goal apparently was to seat as many African

American jurors as possible. Conforming to the pattern, the attorney announced a

peremptory strike of the white juror now at issue. In response to the Batson

challenge, the attorney parceled out several legitimate, nondiscriminatory reasons

for striking the juror. But it is not at all clear that the proffered reasons were the

real reasons for the strike.

                                           34
             Case: 12-15313     Date Filed: 10/02/2013   Page: 35 of 38


      The first two proffered reasons were the juror’s military service—he was an

officer in the Air Force Reserves—and that the juror was a crime victim. When

the judge inquired further, the attorney quickly withdrew his reliance on military

service, seemingly acknowledging that that was not a real reason for the strike.

That the juror was a crime victim also did not explain the strike. Other jurors (in

seats 1, 4, 6, and 8) also were crime victims. Those crime victims were not white

and were not peremptorily struck. So race or ethnicity could explain the different

treatment, while being a crime victim could not.

      After reviewing his notes, the attorney added another reason: the juror had

family members in law enforcement. That was not true. The juror did have a

brother who was a firefighter and an uncle in the Navy. But the attorney had

withdrawn his reliance on military service. And the attorney did not strike another

juror with three sons who served in the military, at least one of whom was still

active. Three sons probably count for more than one uncle. The juror with the

three sons was also a crime victim.

      The defendant argues with considerable force that there were good grounds

to peremptorily strike the juror now at issue. The juror was robbed at gunpoint.

One of the charges against the defendant was possessing a gun in furtherance of a

drug crime. Even if the other proffered reasons were pretextual, one valid reason

is enough. Had the attorney cited this as the reason—or even a reason—for the

                                         35
             Case: 12-15313      Date Filed: 10/02/2013   Page: 36 of 38


peremptory strike, the district judge might well have upheld it. But the attorney

said only that the juror was a crime victim, not that the juror had been robbed at

gunpoint, and the attorney offered other, probably pretextual, explanations. A

district judge presiding over a jury selection cannot reasonably be expected to

remember every juror’s answer to every question. An attorney who relies on a

fact in opposition to a Batson challenge should explicitly cite it.

      The defendant also notes that the district judge did not explicitly make the

critical findings—that the proffered reasons were pretextual and the real reason for

the peremptory strike was race. But the judge obviously made these findings,

implicitly if not explicitly. The judge had accurately described the governing law

earlier in the process; he overruled a number of Batson challenges; and he

explicitly sustained this one.

      A district judge should explicitly make the required findings and should

explain them to the extent necessary to facilitate appellate review. But it is entirely

understandable—indeed, commendable—that this judge did not take the time to

offer a lengthy explanation on the spot. The judge and attorneys were at sidebar,

with a room full of jurors waiting for the selection process to continue. Wasting

jurors’ time is inconsistent with good jury-trial management; jurors whose time is

respected tend to buy into the process more completely, pay attention more closely,

and return more reliable verdicts. Many district judges defer explanations of

                                          36
             Case: 12-15313      Date Filed: 10/02/2013    Page: 37 of 38


significant length to a recess or lunch break or the end of a trial day, thus avoiding

a waste of juror time. And if a judge in the midst of managing a trial fails to return

to a Batson issue to make explicit findings or give a full explanation, it is the

responsibility of the challenger—the party who will raise the issue on appeal—to

get the relevant facts into the record and ask for any necessary explanation. When

the party does not do so, we should give the judge the benefit of the doubt, so long

as the record provides reasonable support for the judge’s decision.

      Based on this record, a district judge could reasonably find that the proffered

reasons for striking this juror were pretextual and that the only real reason for the

strike was race. This district judge so found. The finding was not clearly

erroneous. I would uphold the decision.

      The majority does not address this issue. Instead, the majority concludes,

without addressing the specifics of this case, that any error was harmless. If the

majority means to suggest that if a juror cannot properly be struck for cause,

seating the juror will always be harmless, I disagree. Harmless-error review is not

no review.

      Indeed, if the real reason for the peremptory strike was that this juror was

robbed at gunpoint, and if the district judge erred in ruling otherwise, then I am not

at all certain that the error was harmless. Jury selection matters. Peremptory

strikes exist for a reason. The Supreme Court has properly held that the

                                          37
             Case: 12-15313     Date Filed: 10/02/2013    Page: 38 of 38


Constitution does not require a state to grant a new trial when a Batson challenge is

improperly sustained, at least in the absence of bad faith. See Rivera v. Illinois,

556 U.S. 148, 157-58 (2009). But we impose many standards in federal criminal

trials and on appellate review of federal convictions that are not mandated by the

Constitution. Unless we equate harmless-error review with no review, I do not

believe the erroneous grant of a Batson challenge should always be deemed

harmless. I would not put such decisions, even when made in good faith, beyond

meaningful appellate review.




                                          38